IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,252


EX PARTE RICKY L. CARSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS 
CAUSE NUMBER 2002-400103 IN THE 364TH DISTRICT COURT
 LUBBOCK COUNTY


 Per curiam.


O P I N I O N



	This is an application for a writ of habeas corpus which was transmitted to this Court 
pursuant to the provisions of Tex. Code Crim. Proc. art. 11.07, § 3, et seq.  Applicant
pleaded guilty to the felony offense of theft, and punishment was assessed at confinement
for four years.  No direct appeal was taken.  
 Applicant contends, inter alia, that his confinement is unlawful because the sentence
he received exceeds the maximum permitted by statute.  The State agrees that Applicant's
punishment was improperly enhanced from a state jail felony to a second degree.  The trial
court recommends relief be granted
 Relief is granted.  The judgment in cause number 2002-400103  in the 364th Judicial
District Court of Lubbock County is set aside and Applicant is remanded to answer the
charges against him.
	Applicant's remaining claims are dismissed as moot.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice and
Pardons and Paroles divisions.
DELIVERED: September 28, 2005 
DO NOT PUBLISH